
	
		II
		Calendar No. 480
		111th CONGRESS
		2d Session
		S. 3638
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To establish a national safety plan for public
		  transportation, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Transportation Safety Act
			 of 2010.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)In the United
			 States, more than 10,000,000,000 trips are taken on public transportation each
			 year, and more than 14,000,000 trips are taken on rail fixed guideway systems
			 every weekday.
				(2)Greater
			 investment by the Federal Government in transit safety is necessary to better
			 protect public transportation passengers and keep the economy of the United
			 States operating efficiently through the safe movement of goods and
			 people.
				(3)The Federal
			 Transit Administration lacks the authority to implement and enforce national
			 public transportation safety standards.
				(4)State safety
			 oversight agencies often lack the authority, expertise, and resources to
			 effectively monitor the safety of rail fixed guideway public transportation
			 systems.
				(5)According to the
			 Federal Transit Administration, more than 1/3 of the
			 assets of the largest rail transit systems in the United States are in either
			 marginal or poor condition, and the estimated maintenance backlog for public
			 transportation systems is nearly $80,000,000,000, contributing to unsafe
			 conditions for passengers and workers.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 national public transportation safety plan to improve the safety of public
			 transportation systems;
				(2)to assist States
			 in developing, implementing, and enforcing rail fixed guideway public
			 transportation safety oversight programs; and
				(3)to ensure that
			 public transportation agencies develop a process for prioritizing asset
			 investment in order to bring their systems into a state of good repair.
				3.Public
			 transportation safety
			(a)Public
			 transportation safety program establishedSection 5329 of title 49, United States
			 Code, is amended to read as follows:
				
					5329.Public
				transportation safety program
						(a)DefinitionIn
				this section, the term recipient means a State or local
				governmental authority, or any other operator of a public transportation
				system, that receives financial assistance under this chapter.
						(b)National public
				transportation safety plan
							(1)In
				generalThe Secretary shall create and implement a national
				public transportation safety plan to improve the safety of all public
				transportation systems that receive funding under this chapter.
							(2)Contents of
				planThe national public transportation safety plan under
				paragraph (1) shall include—
								(A)safety
				performance criteria for all modes of public transportation;
								(B)a definition for
				the term state of good repair for public transportation systems,
				including equipment, rolling stock, infrastructure, and facilities;
								(C)minimum safety
				performance standards for public transportation vehicles used in revenue
				operations that—
									(i)do not apply to
				rolling stock otherwise regulated by the Secretary or any other Federal agency;
				and
									(ii)to the extent
				practicable, take into consideration—
										(I)relevant
				recommendations of the National Transportation Safety Board; and
										(II)recommendations
				of, and best practices standards developed by, the public transportation
				industry; and
										(D)a public
				transportation safety certification training program, as described in
				subsection (c).
								(c)Public
				transportation safety certification training program
							(1)In
				generalThe Secretary shall establish a public transportation
				safety certification training program for Federal and State employees, or other
				designated personnel, who conduct safety audits and examinations of public
				transportation systems and employees of public transportation agencies directly
				responsible for safety oversight.
							(2)Interim
				provisionsNot later than 90 days after the date of enactment of
				the Public Transportation Safety Act of 2010, the Secretary shall establish
				interim provisions for the certification and training of the personnel
				described in paragraph (1), which shall be in effect until the effective date
				of the final rule issued by the Secretary to implement this subsection.
							(d)Public
				transportation agency safety plan
							(1)In
				generalEffective 1 year after the effective date of a final rule
				issued by the Secretary to carry out this subsection, each recipient shall
				certify that the recipient has established a comprehensive agency safety plan
				that includes, at a minimum—
								(A)a requirement
				that the board of directors, or equivalent entity, of the recipient approve the
				agency safety plan and any updates to the agency safety plan;
								(B)methods for
				identifying and evaluating safety risks throughout all elements of the public
				transportation system of the recipient;
								(C)strategies to
				minimize the exposure of the public, personnel, and property to hazards and
				unsafe conditions;
								(D)a process and
				timeline for conducting an annual review and update of the safety plan of the
				recipient;
								(E)assignment of an
				adequately trained safety officer who reports directly to the general manager,
				president, or equivalent officer of the recipient; and
								(F)a comprehensive
				staff training program for the operations personnel and personnel directly
				responsible for safety of the recipient that includes—
									(i)the completion of
				a safety training program; and
									(ii)continuing
				safety education and training.
									(2)Interim agency
				safety planA system safety plan developed pursuant to part 659
				of title 49, Code of Federal Regulations shall remain in effect until such time
				as this subsection takes effect.
							(e)State safety
				oversight program
							(1)DefinitionIn
				this subsection, the term eligible State means a State that
				has—
								(A)a rail fixed
				guideway public transportation system within the jurisdiction of the State that
				is not subject to regulation by the Federal Railroad Administration; or
								(B)a rail fixed
				guideway public transportation system in the design or construction phase of
				development within the jurisdiction of the State that will not be subject to
				regulation by the Federal Railroad Administration.
								(2)In
				generalIn order to obligate funds apportioned under section 5338
				to carry out this chapter, effective 3 years after the date on which a final
				rule under this subsection becomes effective, an eligible State shall have in
				effect a State safety oversight program approved by the Secretary under which
				the State—
								(A)assumes
				responsibility for overseeing rail fixed guideway public transportation
				safety;
								(B)adopts and
				enforces Federal law on rail fixed guideway public transportation
				safety;
								(C)establishes a
				State safety oversight agency;
								(D)determines, in
				consultation with the Secretary, an appropriate staffing level for the State
				safety oversight agency that is commensurate with the number, size and
				complexity of the rail fixed guideway public transportation systems in the
				eligible State;
								(E)requires that
				employees and other designated personnel of the eligible State safety oversight
				agency who are responsible for rail fixed guideway public transportation safety
				oversight are qualified to perform such functions through appropriate training,
				including successful completion of the public transportation safety
				certification training program established under subsection (c); and
								(F)prohibits any
				public transportation agency from providing funds to the State safety oversight
				agency or an entity designated by the eligible State as the State safety
				oversight agency under paragraph (5).
								(3)State safety
				oversight agency
								(A)In
				generalEach State safety oversight program shall establish a
				State safety oversight agency that—
									(i)is an independent
				legal entity responsible for the safety of rail fixed guideway public
				transportation systems;
									(ii)is financially
				and legally independent from any public transportation entity that the State
				safety oversight agency oversees;
									(iii)does not fund,
				promote, or provide public transportation services;
									(iv)does not employ
				any individual who is also responsible for the administration of public
				transportation programs;
									(v)has the authority
				to review, approve, oversee, and enforce the implementation by the rail fixed
				guideway public transportation agency of the public transportation agency
				safety plan required under subsection (d);
									(vi)has
				investigative and enforcement authority with respect to the safety of rail
				fixed guideway public transportation systems of the eligible State;
									(vii)audits, at
				least once triennially, the compliance of the rail fixed guideway public
				transportation systems in the eligible State subject to this subsection with
				the public transportation agency safety plan required under subsection (d);
				and
									(viii)provides, at
				least once annually, a status report on the safety of the rail fixed guideway
				public transportation systems the State safety oversight agency oversees
				to—
										(I)the Federal
				Transit Administration;
										(II)the Governor of
				the eligible State or States; and
										(III)the board of
				directors, or equivalent entity, of any rail fixed guideway public
				transportation system that the State safety oversight agency oversees.
										(B)WaiverAt
				the request of an eligible State, the Secretary may waive clauses (i) and (iii)
				of subparagraph (A) for eligible States with 1 or more rail fixed guideway
				systems in revenue operations, design, or construction, that—
									(i)have fewer than
				1,000,000 combined actual and projected rail fixed guideway revenue miles per
				year; or
									(ii)provide fewer
				than 10,000,000 combined actual and projected unlinked passenger trips per
				year.
									(4)EnforcementEach
				State safety oversight agency shall have the authority to request the Secretary
				take enforcement actions available under subsection (g) against a rail fixed
				guideway public transportation system that is not in compliance with Federal
				safety laws.
							(5)Programs for
				multi-State rail fixed guideway public transportation systemsAn
				eligible State that has within the jurisdiction of the eligible State a rail
				fixed guideway public transportation system that operates in more than 1
				eligible State shall—
								(A)jointly with all
				other eligible States in which the rail fixed guideway public transportation
				system operates, to ensure uniform safety standards and enforcement procedures
				that shall be in compliance with this section, establish and implement a State
				safety oversight program approved by the Secretary; or
								(B)jointly with all
				other eligible States in which the rail fixed guideway public transportation
				system operates, designate an entity having characteristics consistent with the
				characteristics described in paragraph (3) to carry out the State safety
				oversight program approved by the Secretary.
								(6)Grants
								(A)In
				generalThe Secretary may make a grant to an eligible State to
				develop or carry out a State safety oversight program, if the eligible State
				submits—
									(i)a
				proposal for the establishment of a State safety oversight program to the
				Secretary for review and written approval before implementing a State safety
				oversight program; and
									(ii)any amendment to
				the State safety oversight program of the eligible State to the Secretary for
				review not later than 60 days before the effective date of the
				amendment.
									(B)Determination
				by Secretary
									(i)In
				generalThe Secretary shall transmit written approval to an
				eligible State that submits a State safety oversight program, if the Secretary
				determines the State safety oversight program meets the requirements of this
				subsection and the State safety oversight program is adequate to promote the
				purposes of this section.
									(ii)AmendmentThe
				Secretary shall transmit to an eligible State that submits an amendment under
				subparagraph (A)(ii) a written determination with respect to the
				amendment.
									(iii)No written
				decisionIf an eligible State does not receive a written decision
				from the Secretary with respect to an amendment submitted under subparagraph
				(A)(ii) before the end of the 60-day period beginning on the date on which the
				eligible State submits the amendment, the amendment shall be deemed to be
				approved.
									(iv)DisapprovalIf
				the Secretary determines that a State safety oversight program does not meet
				the requirements of this subsection, the Secretary shall transmit to the
				eligible State a written explanation and allow the eligible State to modify and
				resubmit the State safety oversight program for approval.
									(C)Federal
				share
									(i)In
				generalThe Federal share of the reasonable cost of a State
				safety oversight program developed or carried out using a grant under this
				paragraph shall be 80 percent.
									(ii)In-kind
				contributionsAny calculation of the non-Federal share of a State
				safety oversight program shall include in-kind contributions by an eligible
				State.
									(iii)Non-Federal
				shareThe non-Federal share of the cost of a State safety
				oversight program developed or carried out using a grant under this paragraph
				may not be met by—
										(I)any Federal
				funds;
										(II)any funds
				received from a public transportation agency; or
										(III)any revenues
				earned by a public transportation agency.
										(iv)Safety
				training programThe Secretary may reimburse an eligible State or
				a recipient for the full costs of participation in the public transportation
				safety certification training program established under subsection (c) by an
				employee of a State safety oversight agency or a recipient who is directly
				responsible for safety oversight.
									(7)Continual
				evaluation of programThe Secretary shall continually evaluate
				the implementation of a State safety oversight program by a State safety
				oversight agency, on the basis of—
								(A)reports submitted
				by the State safety oversight agency under paragraph (3)(A)(viii); and
								(B)audits carried
				out by the Secretary.
								(8)Inadequate
				program
								(A)In
				generalIf the Secretary finds that a State safety oversight
				program approved by the Secretary is not being carried out in accordance with
				this section or has become inadequate to ensure the enforcement of Federal
				safety regulations, the Secretary shall—
									(i)transmit to the
				eligible State a written explanation of the reason the program has become
				inadequate and inform the State of the intention to withhold funds, including
				the amount of funds proposed to be withheld under this section, or withdraw
				approval of the State safety oversight program; and
									(ii)allow the
				eligible State a reasonable period of time to modify the State safety oversight
				program or implementation of the program and submit an updated proposal for the
				State safety oversight program to the Secretary for approval.
									(B)Failure to
				correctIf the Secretary determines that a modification by an
				eligible State of the State safety oversight program is not sufficient to
				ensure the enforcement of Federal safety regulations, the Secretary may—
									(i)withhold funds
				available under this section in an amount determined by the Secretary;
				or
									(ii)provide written
				notice of withdrawal of State safety oversight program approval.
									(C)Temporary
				oversightIn the event the Secretary takes action under
				subparagraph (B)(ii), the Secretary shall provide oversight of the rail fixed
				guideway systems in an eligible State until the State submits a State safety
				oversight program approved by the Secretary.
								(D)Restoration
									(i)CorrectionThe
				eligible State shall address any inadequacy to the satisfaction of the
				Secretary prior to the Secretary restoring funds withheld under this
				paragraph.
									(ii)Availability
				and reallocationAny funds withheld under this paragraph shall
				remain available for restoration to the eligible State until the end of the
				first fiscal year after the fiscal year in which the funds were withheld, after
				which time the funds shall be available to the Secretary for allocation to
				other eligible States under this section.
									(9)Federal
				oversightThe Secretary shall—
								(A)oversee the
				implementation of each State safety oversight program under this
				subsection;
								(B)audit the
				operations of each State safety oversight agency at least once triennially;
				and
								(C)issue regulations
				to carry out this subsection.
								(f)Authority of
				SecretaryIn carrying out this section, the Secretary may—
							(1)conduct
				inspections, investigations, audits, examinations, and testing of the
				equipment, facilities, rolling stock, and operations of the public
				transportation system of a recipient;
							(2)make reports and
				issue directives with respect to the safety of the public transportation system
				of a recipient;
							(3)issue subpoenas
				to, and take depositions of, any employee of a recipient or a State safety
				oversight agency;
							(4)require the
				production of documents by, and prescribe recordkeeping and reporting
				requirements for, a recipient or a State safety oversight agency;
							(5)investigate
				public transportation accidents and incidents and provide guidance to
				recipients regarding prevention of accidents and incidents;
							(6)at reasonable
				times and in a reasonable manner, enter and inspect equipment, facilities,
				rolling stock, operations, and relevant records of the public transportation
				system of a recipient; and
							(7)issue regulations
				to carry out this section.
							(g)Enforcement
				actions
							(1)Types of
				enforcement actionsThe Secretary may take enforcement action
				against a recipient that does not comply with Federal law with respect to the
				safety of the public transportation system, including—
								(A)issuing
				directives;
								(B)requiring more
				frequent oversight of the recipient by a State safety oversight agency or the
				Secretary;
								(C)imposing more
				frequent reporting requirements;
								(D)requiring that
				Federal transit formula grant funds be spent on correcting safety deficiencies
				identified by the Secretary or the State safety oversight agency before such
				funds are spent on other projects;
								(E)subject to
				paragraph (2), withholding Federal financial assistance, in an amount to be
				determined by the Secretary, from the recipient, until such time as the
				recipient comes into compliance with this section; and
								(F)subject to
				paragraph (3), imposing a civil penalty, in an amount to be determined by the
				Secretary.
								(2)Use or
				withholding of funds
								(A)In
				generalThe Secretary may require the use of funds in accordance
				with paragraph (1)(D), or withhold funds under paragraph (1)(E), only if the
				Secretary finds that a recipient is engaged in a pattern or practice of serious
				safety violations or has otherwise refused to comply with Federal law relating
				to the safety of the public transportation system.
								(B)NoticeBefore
				withholding funds from a recipient under paragraph (1)(E), the Secretary shall
				provide to the recipient—
									(i)written notice of
				a violation and the amount proposed to be withheld; and
									(ii)a reasonable
				period of time within which the recipient may address the violation or propose
				and initiate an alternative means of compliance that the Secretary determines
				is acceptable.
									(C)Failure to
				addressIf the recipient does not address the violation or
				propose an alternative means of compliance that the Secretary determines is
				acceptable within the period of time specified in the written notice, the
				Secretary may withhold funds under paragraph (1)(E).
								(D)Restoration
									(i)CorrectionThe
				recipient shall address any violation to the satisfaction of the Secretary
				prior to the Secretary restoring funds withheld under paragraph (1)(E).
									(ii)Availability
				and reallocationAny funds withheld under paragraph (1)(E) shall
				remain available for restoration to the recipient until the end of the first
				fiscal year after the fiscal year in which the funds were withheld, after which
				time the funds shall be available to the Secretary for allocation to other
				eligible recipients.
									(E)NotificationNot
				later than 3 days before taking any action under subparagraph (C), the
				Secretary shall notify the Committee on Banking, Housing, and Urban Affairs of
				the Senate and the Committee on Transportation and Infrastructure of the House
				of Representatives of such action.
								(3)Civil
				penalties
								(A)Imposition of
				civil penalties
									(i)In
				generalThe Secretary may impose a civil penalty under paragraph
				(1)(F), only if—
										(I)the Secretary has
				exhausted the enforcement actions available under subparagraphs (A) through (E)
				of paragraph (1); and
										(II)the recipient
				continues to be in violation of Federal safety law.
										(ii)ExceptionThe
				Secretary may waive the requirement under clause (i)(I), if the Secretary
				determines that such a waiver is in the public interest.
									(B)NoticeBefore
				imposing a civil penalty on a recipient under paragraph (1)(F), the Secretary
				shall provide to the recipient—
									(i)written notice of
				any violation and the penalty proposed to be imposed; and
									(ii)a reasonable
				period of time within which the recipient may address the violation or propose
				and initiate an alternative means of compliance that the Secretary determines
				is acceptable.
									(C)Failure to
				addressIf the recipient does not address the violation or
				propose an alternative means of compliance that the Secretary determines is
				acceptable within the period of time specified in the written notice, the
				Secretary may impose a civil penalty under paragraph (1)(F).
								(D)NotificationNot
				later than 3 days before taking any action under subparagraph (C), the
				Secretary shall notify the Committee on Banking, Housing, and Urban Affairs of
				the Senate and the Committee on Transportation and Infrastructure of the House
				of Representatives of such action.
								(E)Deposit of
				civil penaltiesAny amounts collected by the Secretary under this
				paragraph shall be deposited into the Mass Transit Account of the Highway Trust
				Fund.
								(4)Enforcement by
				the Attorney GeneralAt the request of the Secretary, the
				Attorney General may bring a civil action—
								(A)for appropriate
				injunctive relief to ensure compliance with this section;
								(B)to collect a
				civil penalty imposed under paragraph (1)(F); and
								(C)to enforce a
				subpoena, request for admissions, request for production of documents or other
				tangible things, or request for testimony by deposition issued by the Secretary
				under this section.
								(h)Cost-benefit
				analysis
							(1)Analysis
				requiredIn carrying out this section, the Secretary shall take
				into consideration the costs and benefits of each action the Secretary proposes
				to take under this section.
							(2)WaiverThe
				Secretary may waive the requirement under this subsection, if the Secretary
				determines that such a waiver is in the public interest.
							(i)Consultation by
				the Secretary of Homeland SecurityThe Secretary of Homeland
				Security shall consult with the Secretary of Transportation before the
				Secretary of Homeland Security prescribes a regulation or issues an order that
				the Secretary of Transportation determines affects the safety of public
				transportation design, construction, or operations.
						(j)Preemption of
				State law
							(1)National
				uniformity of regulationLaws, regulations, and orders related to
				public transportation safety shall be nationally uniform to the extent
				practicable.
							(2)In
				generalA State may adopt or continue in force a law, regulation,
				or order related to the safety of public transportation until the Secretary
				promulgates a regulation or issues an order covering the subject matter of the
				State requirement.
							(3)More stringent
				lawA State may adopt or continue in force a law, regulation, or
				order related to the safety of public transportation that is consistent with,
				in addition to or more stringent than a regulation or order of the Secretary,
				if the Secretary determines that the law, regulation, or order—
								(A)has a safety
				benefit;
								(B)is not
				incompatible with a law, regulation, or order, or the terms and conditions of a
				financial assistance agreement of the United States Government; and
								(C)does not
				unreasonably burden interstate commerce.
								(4)Actions under
				State law
								(A)Rule of
				constructionNothing in this section shall be construed to
				preempt an action under State law seeking damages for personal injury, death,
				or property damage alleging that a party has failed to comply with—
									(i)a
				Federal standard of care established by a regulation or order issued by the
				Secretary under this section;
									(ii)its own program,
				rule, or standard that it created pursuant to a regulation or order issued by
				the Secretary; or
									(iii)a State law,
				regulation, or order that is not incompatible with paragraph (2).
									(B)Effective
				dateThis paragraph shall apply to any cause of action under
				State law arising from an event or activity occurring on or after the date of
				enactment of the Public Transportation Safety
				Act of 2010.
								(5)JurisdictionNothing
				in this section may be construed to create a cause of action under Federal law
				on behalf of an injured party or confers Federal question jurisdiction for such
				State law causes of action.
							(k)Annual
				reportThe Secretary shall submit to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives an annual report
				that—
							(1)analyzes public
				transportation safety trends among the States and documents the most effective
				safety programs implemented using grants under this section; and
							(2)describes the
				effect on public transportation safety of activities carried out using grants
				under this section.
							(l)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
							(1)$10,000,000 for
				fiscal year 2011;
							(2)$20,000,000 for
				fiscal year 2012; and
							(3)$30,000,000 for
				fiscal year
				2013.
							.
			(b)Reviews and
			 reports by the Comptroller General
				(1)Review of
			 implementation of this Act
					(A)ReviewThe Comptroller General of the United
			 States shall conduct a review of the status of the implementation of this
			 Act.
					(B)ReportNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives a report on
			 the results of the review under subparagraph (A).
					(2)Review of
			 implementation of State safety oversight programs
					(A)ReviewThe Comptroller General of the United
			 States shall conduct a review of the status of the implementation of section
			 5329(e) of title 49, United States Code, as added by this Act.
					(B)ReportNot later than 1 year after section 5330 of
			 title 49, United States Code, is repealed under section 6(f) of this Act, the
			 Comptroller General shall submit to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the results of the
			 review under subparagraph (A).
					4.Transit asset
			 managementSection 5326 of
			 title 49, United States Code, is amended to read as follows:
			
				5326.Transit asset
				management
					(a)DefinitionsIn
				this section the following definitions shall apply:
						(1)Capital
				assetThe term capital asset includes equipment,
				rolling stock, infrastructure, and facilities for use in public transportation
				and owned or leased by a recipient or subrecipient of Federal financial
				assistance under this chapter.
						(2)Transit asset
				management systemThe term transit asset management
				system means a strategic and systematic process of operating,
				maintaining, and improving public transportation capital assets effectively
				throughout the life cycle of such assets.
						(b)Transit asset
				management systemThe Secretary shall establish and implement a
				national transit asset management system, which shall include—
						(1)a definition of
				the term state of good repair that includes objective standards
				for measuring the condition of capital assets of recipients;
						(2)a requirement
				that recipients and subrecipients of funds under this chapter develop capital
				asset inventories and condition assessments;
						(3)a requirement
				that each recipient of funding under this chapter report on the condition of
				the system of the recipient and provide a description of the change in
				condition since the last report;
						(4)an analytical
				process or decision support tool for use by public transportation systems
				that—
							(A)allows for the
				estimation of capital investment needs of such systems over time; and
							(B)assists with
				asset investment prioritization by such systems; and
							(5)technical
				assistance to recipients of financial assistance under this chapter.
						(c)RulemakingNot
				later than 240 days after the date of enactment of the
				Public Transportation Safety Act of
				2010, the Secretary shall issue a notice of proposed rulemaking
				to implement the transit asset management system described in subsection (b),
				and shall issue a final rule within a reasonable amount of time.
					(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$2,000,000 for
				fiscal year 2011;
						(2)$2,000,000 for
				fiscal year 2012; and
						(3)$2,000,000 for
				fiscal year
				2013.
						.
		5.National transit
			 database
			(a)Reporting
			 requirements
				(1)AmendmentSection 5335 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(c)Data required
				to be reportedThe Secretary may award a grant under this chapter
				only if the recipient of the grant reports to the Secretary, for inclusion in
				the National Transit Database, any information relating to—
							(1)the causes of
				reportable incidents, as defined by the Secretary; and
							(2)transit asset
				inventories and condition assessments conducted by the
				recipient.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect 2
			 years after the effective date of the final rule issued under section 5326(c)
			 of title 49, United States Code, as amended by this Act.
				(b)Conditions and
			 performance reportingSection 308(e) of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(3)In reporting to Congress under this
				subsection, the Secretary shall use data reported to the National Transit
				Database under section
				5335.
					.
			6.Additional
			 safety provisions
			(a)Office of
			 safety and securityThere is established within the Federal
			 Transit Administration the Office of Safety and Security. The head of the
			 Office of Safety and Security shall be the Associate Administrator of Safety
			 and Security.
			(b)Prohibitions
			 against regulating operations and chargesSection 5334(b)(1) of
			 title 49, United States Code, is amended by inserting or for purposes of
			 establishing and enforcing a program to improve the safety of public
			 transportation systems in the United States, after
			 emergency,.
			(c)Grant recipient
			 requirements
				(1)AmendmentsSection
			 5307(d)(1) of title 49, United States Code, is amended—
					(A)in subparagraph
			 (K)(ii), by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(L)will comply with
				section 5329(d);
				and
							.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect 1
			 year after the effective date of final regulations issued by the Secretary to
			 carry out section 5329(d) of title 49, United States Code, as amended by this
			 Act.
				(d)Alcohol and
			 controlled substances testingSection 5331(b)(2) of title 49,
			 United States Code, is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
				(2)by inserting
			 before subparagraph (B), as so redesignated, the following:
					
						(A)shall establish and implement an
				enforcement program that includes the imposition of penalties for failure to
				comply with this
				section;
						.
				(e)Conforming
			 amendmentThe analysis for chapter 53 of title 49, United States
			 Code, is amended—
				(1)by striking the
			 item relating to section 5326 and inserting the following:
					
						5326. Transit asset
				management.; and
					
				(2)by striking the
			 item relating to section 5329 and inserting the following:
					
						5329. Public
				transportation safety program..
					
				(f)RepealEffective
			 3 years after the effective date of final regulations issued by the Secretary
			 under section 5329(e) of title 49, United States Code, as amended by this Act,
			 section 5330 of title 49, United States Code, is repealed.
			
	
		July 22, 2010
		Read twice and placed on the calendar
	
